EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



BROADCOM CORPORATION
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).
B.    Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Stock Issuance
Program.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
(or, as applicable, the cash equivalent of one share of Common Stock) on the
vesting date specified for that unit in accordance with the express provisions
of this Agreement. The number of shares of Common Stock subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those shares, the
date or dates on which those vested shares shall become issuable to Participant
and the remaining terms and conditions governing the award (the “Award”) shall
be as set forth in this Agreement.
AWARD SUMMARY
Participant:
_______________________________
Award Date:
______________________, 20___
Vesting Commencement Date


______________________, 20___ (the “Vesting Commencement Date”)
Number of Shares Subject to Award:


______________ shares of Common Stock (the “Shares”)




1
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



Vesting Schedule:
The Shares shall vest upon the Participant’s continuation in Service through the
end of the three (3)-year period measured from the Vesting Commencement Date
(the “Required Service Period”). However, the Shares may vest in whole or in
part on an accelerated basis in accordance with the provisions of Sections 3 and
6 of this Agreement.
Issuance Schedule:
Subject to the delayed issuance provisions of Section 9 of this Agreement (to
the extent applicable), the Shares to which the Participant becomes entitled
upon continuation in Service through the completion of the Required Service
Period shall be issued upon the completion of such period or as soon thereafter
as administratively practicable, but in no event later than thirty (30) days
after the completion of such period. Any Restricted Stock Units which vest on an
accelerated basis pursuant to Section 3 or 6 of this Agreement shall be settled
in accordance with the applicable provisions of such section. The Corporation
shall in all instances collect the applicable Withholding Taxes with respect to
the issued Shares pursuant to the procedures set forth in Section 8 of this
Agreement.



2.    Limited Transferability. Prior to actual receipt of the Shares that become
issuable (or cash that becomes payable, if applicable) hereunder, the
Participant may not transfer any interest in the Award or the underlying Shares
or pledge or otherwise hedge the sale of those Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. Any attempt by the
Participant to do so will result in an immediate forfeiture of all of the
Restricted Stock Units awarded to the Participant hereunder. Any Shares that
vest (or cash that becomes payable, if applicable) hereunder but which otherwise
remain unissued (or unpaid) at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
this Award. The Participant may also direct the Corporation to immediately
re-issue the stock certificates for any Shares that in fact vest and become
issuable to Participant under the Award during his or her lifetime to one or
more designated Family Members or a trust established for the Participant and/or
his or her Family Members. The Participant may make such a beneficiary
designation or certificate directive at any time by filing the appropriate form
with the Plan Administrator or its designee.
3.Cessation of Service.
(a)    Except as otherwise provided in this Section 3 or Section 6 below, should
the Participant cease Service for any reason prior to the completion of the
Required Service Period, then this Award will be immediately cancelled with
respect to all Shares subject to this Award. Except as otherwise provided in
this Section 3 or Section 6 below, Service for only a portion of the Required
Service Period, even if a substantial portion, will not entitle Participant to
any proportionate vesting or avoid or mitigate the cancellation and forfeiture
of the Restricted Stock Units that will occur upon the termination of
Participant’s Service prior to the completion of the Required Service Period.
Upon the cancellation of one more Restricted Stock Units, the Participant shall
cease to have any right or entitlement to receive any Shares or other payment
under those cancelled units.

2
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



(b)     The Participant is also a participant in the Corporation’s special
officer severance program pursuant to the terms of the letter agreement and
appendix between the Corporation and the Participant (the “Severance
Agreement”). The Severance Agreement sets forth certain terms and conditions
under which the Participant’s equity or equity-based awards from the
Corporation, including this Award, may vest in whole or in part on an
accelerated basis in connection with the Participant’s cessation of Employee
status under various specified circumstances. The Severance Agreement also sets
forth the date or dates on which the shares of Common Stock subject to the
awards that vest on such an accelerated basis, including the Shares subject to
this Award, are to be issued, subject to certain required delays as set forth in
the Severance Agreement. The terms and provisions of the Severance Agreement, as
they apply to this Award, are hereby incorporated by reference into this
Agreement and shall have the same force and effect as if expressly set forth in
this Agreement.
(c)    The following special vesting acceleration provisions shall be in effect
for this Award and the underlying Shares to the extent the various vesting
acceleration provisions applicable to this Award pursuant to the terms and
conditions of the Severance Agreement incorporated herein would not otherwise
result in the accelerated vesting of the Award and the underlying Shares under
the terms and conditions set forth below:
(i)    If (A) Participant’s Employee status is terminated by the Corporation
without Cause other than in connection with a Reduction in Force prior to the
completion of the Required Service Period and (B) Participant delivers his or
her required Release to the Corporation within twenty-one (21) days after the
date of such termination (or within forty-five (45) days after such termination
date, to the extent such longer period is required under applicable law) and
that Release becomes effective in accordance with applicable law, then
Participant shall vest in fifty percent (50%) of the number of Restricted Stock
Units subject to this Award in which the Participant would have otherwise been
vested at the time of such termination had the Restricted Stock Units vested in
successive equal quarterly installments over the three (3)-year period measured
from the Vesting Commencement Date; provided, however, that notwithstanding
anything contained to the contrary herein, in the event that any Restricted
Stock Units vest pursuant to this Section 3(c)(i), such Restricted Stock Units
shall be settled in cash or cash equivalents in an amount determined by
multiplying the number of Restricted Stock Units so vested by the Fair Market
Value of a share of Common Stock on the applicable termination date, which
amount shall, subject to Section 9 below, be paid to Participant on the sixtieth
(60th) day following Participant’s Separation from Service, subject to the
foregoing conditions.
(ii)     If (A) Participant’s Employee status is terminated by the Corporation
without Cause in connection with a Reduction in Force prior to the completion of
the Required Service Period and (B) Participant delivers his or her required
Release to the Corporation within twenty-one (21) days after the date of such
termination (or within forty-five (45) days after such termination date, to the
extent such longer period is required under applicable law) and that Release
becomes effective in accordance with applicable law, then Participant shall vest
in the number of Restricted Stock Units subject to this Award (and the
underlying Shares) in which the Participant would have otherwise been vested at
the time of such

3
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



termination had the Restricted Stock Units vested in successive equal quarterly
installments over the three (3)-year period measured from the Vesting
Commencement Date; provided, however, that notwithstanding anything contained to
the contrary herein, in the event that any Restricted Stock Units vest pursuant
to this Section 3(c)(ii), such Restricted Stock Units shall be settled in cash
or cash equivalents in an amount determined by multiplying the number of
Restricted Stock Units so vested by the Fair Market Value of a share of Common
Stock on the applicable termination date, which amount shall, subject to Section
9 below, be paid to Participant on the sixtieth (60th) day following
Participant’s Separation from Service, subject to the foregoing conditions.
(d)    In no event, however, shall the number of Restricted Stock Units that
vest on an accelerated basis in accordance with Section 3(c) exceed the number
of unvested Restricted Stock Units subject to this Award immediately prior to
the date of Participant’s termination of Employee status.
(e)    In the event that Participant’s Employee status terminates prior to
vesting in all the Shares due to his or her death or Disability, then the
applicable death and Disability provisions of the Severance Agreement shall
govern the Participant’s rights and entitlements.
4.Leaves of Absence/Change of Employee Status. Participant shall not be deemed
to have ceased Service while on a leave of absence authorized by the
Corporation, except to the extent otherwise provided in the Appendix to this
Agreement with respect to the date on which Participant is deemed to have a
Separation from Service. Except as otherwise provided in the Corporation’s Leave
of Absence Policy for Equity Award Programs (“LOA Policy”), as may be in effect
and may be amended from time to time, while on a statutorily protected or other
Corporation-approved leave of absence, as set forth in the LOA Policy, the
Restricted Stock Units shall continue to vest for such period of time, and shall
terminate and be forfeited by Participant at such time, as set forth in the LOA
Policy.
5.Shareholder Rights.
(a)The Restricted Stock Units subject to this Award do not impose any fiduciary
obligations upon the Corporation and create only a contractual obligation on the
part of the Corporation to issue the Shares that vest in accordance with the
express terms of this Agreement. The Restricted Stock Units shall not be treated
as property or as a trust fund of any kind.
(b)Participant shall not have any shareholder rights, including voting, dividend
or liquidation rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares upon their actual issuance
following the Corporation’s collection of the applicable Withholding Taxes.
(c)Except as otherwise provided in Section 7, no adjustments will made to this
Award for dividends or other shareholder distributions for which the record date
is prior to the date Participant becomes the record holder of the Shares subject
to this Award.

4
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



6. Change of Control.
(a)    Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity that preserves the Fair Market Value (at the time of the Change
in Control) of the unvested shares of Common Stock subject to the Award and
provides for the subsequent vesting and payout of that value in accordance with
the same vesting and issuance schedules applicable to the Award. In the event of
such assumption or continuation of this Award or such replacement of the Award
with a cash retention program, no accelerated vesting of the Restricted Stock
Units or the underlying Shares shall occur at the time of the Change in Control.
(b)    In the event this Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time, substitute one or more shares of its own common stock with a fair
market value equal to the cash consideration paid per share of Common Stock in
the Change in Control transaction, provided the substituted common stock is
readily tradable on an established U.S. securities exchange or market.
(c)    Any Restricted Stock Units that are assumed or otherwise continued in
effect in connection with a Change in Control or replaced with a cash retention
program under Section 6(a) shall be subject to accelerated vesting in accordance
with the applicable terms and conditions of the Severance Agreement incorporated
herein.
(d)    If Participant’s Employee status continues until the Change in Control
and the Restricted Stock Units subject to this Award at the time of the Change
in Control are not assumed or otherwise continued in effect or replaced with a
cash retention program in accordance with Section 6(a), then those units will
vest immediately prior to the closing of the Change in Control. The Shares
subject to those vested units shall be converted into the right to receive the
same consideration per share of Common Stock payable to the other shareholders
of the Corporation in consummation of that Change in Control, and such
consideration per Share shall be distributed to Participant at such time or
times that are in accordance with the issuance schedules applicable to the
Award, and otherwise consistent with the terms of the Severance Agreement,
provided that in no circumstances will the consideration per Share be
distributed at such time or times that would cause the Participant to include
amounts payable in respect of the Restricted Stock Units in income under Code
Section 409A.
(e)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure

5
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



or to merge, consolidate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
7.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award. The adjustments shall be made by the Plan Administrator in such
manner as the Plan Administrator deems appropriate to reflect such change, and
those adjustments shall be final, binding and conclusive. In the event of a
Change in Control, the provisions of Section 6 shall be controlling.
8.Issuance of Shares of Common Stock.
(a)    Except as otherwise provided in Section 6(d), on any applicable date that
Shares are to be issued pursuant to this Agreement, the Corporation shall issue
to or on behalf of Participant a certificate (which may be in electronic form)
for the vested shares of Common Stock to be issued on that date.
(b)     The applicable Withholding Taxes with respect to the issued Shares or
any other consideration distributed to Participant shall be collected from
Participant as and when such taxes become due. Participant may, with respect to
the issued Shares, satisfy the applicable Withholding Taxes through one or more
of the following methods:
(i)    The delivery of a separate check payable to the Corporation;
(ii)    if and to the extent expressly authorized by the Plan Administrator at
the time, through a share withholding procedure, pursuant to which the
Corporation will automatically withhold, immediately upon the issuance of the
Shares, a portion of those Shares with a Fair Market Value (measured as of the
issuance date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Participant will be notified (either
in writing or through electronic transmission) of the time or times when the
Share Withholding Method will actually be available with respect to one or more
vested Shares that become issuable under this Agreement (such notification will
also set forth the procedures authorized and established by the Plan
Administrator for such purpose);

6
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



(iii)     irrevocable instructions given by Participant to a broker to remit to
the Corporation cash, in an amount equal to such Withholding Taxes, from a
previously established account Participant maintains with such broker; or
(iv)     to the extent the Share Withholding Method is not otherwise available
at the time one or more vested Shares become issuable, Participant may also
satisfy the applicable Withholding Taxes with respect to those Shares through
the use of proceeds from a next day sale of the issued Shares, provided and only
if (i) such a sale is permissible under the Corporation’s insider trading
policies governing sales of Corporation shares and (ii) such transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
(c)    If any withholding event is other than the issuance of the Shares, or if
the Corporation for any reason is unable to collect the applicable Withholding
Taxes with respect to the issuance of the Shares through any of the foregoing
collection procedures specified in this Section 8, then the Corporation shall be
entitled to require Participant to make a cash payment and/or to deduct from
other compensation payable to him or her the amount of such applicable
Withholding Taxes.
(d)    Notwithstanding the foregoing provisions of this Section 8, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder. Accordingly, to the extent the
issuance date for one or more vested Shares or the distribution date for such
other amounts is to occur in a year subsequent to the calendar year in which
those Shares or other amounts vest hereunder, the Participant shall, on or
before the last business day of the calendar year in which the Shares or other
amounts vest, deliver to the Corporation a check payable to its order in the
dollar amount equal to the Employment Taxes required to be withheld with respect
to those Shares or other amounts. The provisions of this Section 8(d) shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
(e)    Except as otherwise provided in Section 3, Section 6 or Section 8(b), the
settlement of all Restricted Stock Units that vest under the Award shall be made
solely in shares of Common Stock. In no event, however, shall any fractional
shares be issued. Accordingly, the total number of shares of Common Stock to be
issued at the time the Award vests shall, to the extent necessary, be rounded
down to the next whole share to avoid the issuance of a fractional share.
9.Code Section 409A Limitations. Notwithstanding any provision in this Agreement
to the contrary, should this Agreement be deemed a deferred compensation
arrangement subject to Section 409A of the Code:

7
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



-    In no event shall the Shares that become issuable (or cash that becomes
payable) under this Agreement in connection with the Participant’s cessation of
Employee status be actually issued (or paid), nor shall Participant have any
right to the issuance of those Shares (or payment), prior to the date on which
the Participant incurs a Separation from Service due to that cessation of
Employee status.
-    If the issuance date for the Shares (or the cash payment date) is tied to
the Participant’s Separation from Service in accordance with the applicable
provisions of this Agreement, then in no event will the Shares be issued (or
such amounts be distributed) prior to the earlier of (i) the first day of the
seventh (7th) month following the date of such Separation from Service or (ii)
the date of Participant’s death, if Participant is deemed at the time of such
Separation from Service to be a specified employee under Section 1.409A-1(i) of
the Treasury Regulations issued under Code Section 409A, as determined by the
Plan Administrator in accordance with consistent and uniform standards applied
to all other Code Section 409A arrangements of the Corporation, and such delayed
commencement is otherwise required to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, the
Shares shall be issued (or cash paid) in a lump sum on the first day of the
seventh (7th) month after the date of Participant’s Separation from Service, or
if earlier, the first day of the month immediately following the date the
Corporation receives proof of Participant’s death.
In addition, it is the intent of the Corporation and the Participant that the
provisions of this Agreement comply with all applicable requirements of Section
409A of the Code. Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Code Section 409A, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the applicable requirements or limitations of Code Section 409A
and the applicable Treasury Regulations thereunder.
10.    Deferred Release Date. Should the applicable Restricted Stock Units
issuance date occur during any period Participant is under investigation by the
Corporation for any act or transaction that might constitute grounds for
termination for Cause, then any cash payments, issued Shares and/or the net
proceeds from any sale or sales of those Shares during such period (the gross
sale proceeds less withholding taxes due the Corporation and broker commissions)
will be held by the Corporation in escrow until such time as the investigation
is satisfactorily completed. If it is determined that Participant has not
engaged in any action or transaction that might constitute grounds for a
termination for Cause, then the escrowed Shares and/or funds will be released to
Participant, subject to the Corporation’s collection of all applicable
Withholding Taxes not otherwise previously collected, as soon as
administratively practicable following the completion of the investigation, but
in no event later than the close of the calendar year in which such
determination is made. If it is determined that the Participant has engaged in
any act or transaction that constitutes grounds for termination for Cause, then

8
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



Participant shall cease to have any further right, title or interest in the
escrowed Shares and/or funds, and those Shares and funds shall be returned to
the Corporation.
11.     Securities Law Compliance. The Corporation shall use its reasonable
commercial efforts to assure that all Shares issued pursuant to this Agreement
are registered under the federal securities laws. However, no Shares will be
issued pursuant to this Award if such issuance would otherwise constitute a
violation of any applicable federal or state securities laws or regulations or
the requirements of any Stock Exchange on which the Common Stock may then be
listed. The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance of any Shares hereunder shall defer the Corporation’s obligation with
respect to the issuance of such Shares until such approval shall have been
obtained.
12.    Transfer Restriction. None of the issued Shares may be sold or
transferred in contravention of (i) any market blackout periods the Corporation
may impose from time to time or (ii) the Corporation’s insider trading policies
to the extent applicable to you from time to time.
13.    Parachute Payment . In the event the accelerated vesting and issuance of
the Shares subject to this Award would otherwise constitute a parachute payment
under Code Section 280G, then the applicable parachute payment provisions of the
Severance Agreement shall govern the Participant’s rights and entitlements.
14.    Notice. Any notice to be given or delivered to the Corporation relating
to this Agreement shall be in writing and addressed to the Corporation at its
principal corporate offices. Any notice to be given or delivered to Participant
relating to this Agreement shall be in writing and addressed to Participant at
the address indicated below his or her signature line on the last page of this
Agreement or such other address of which Participant may later advise the
Corporation in writing. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
15.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Corporation and its successors and
assigns and upon Participant and the legal representatives, heirs and the
legatees of his or her estate.
16.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. The Plan Administrator shall have the discretionary
authority to interpret and construe any term or provision of the Plan or this
Agreement, and such interpretation shall be binding on all persons having an
interest in the Award.
17.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

9
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



18.     At Will Employment. Nothing in this Agreement or the Award shall provide
Participant with any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way Participant’s right
or the right of the Corporation to terminate Participant’s Service at any time
for any reason, with or without cause, or for no reason.
19.    Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN
PARTICIPANT AND THE CORPORATION ARISING OUT OF, RELATING TO OR OTHERWISE
CONNECTED WITH THIS AGREEMENT OR THE AWARD OF RESTRICTED STOCK UNITS EVIDENCED
HEREBY OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE
COUNTY IN WHICH PARTICIPANT IS (OR HAS MOST RECENTLY BEEN) EMPLOYED BY THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE
ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY (i) THE NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION AND (ii) THE FEDERAL ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE
SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD A COURT HEARING THE SAME
DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING
ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE
PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH
DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE
WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL
REVIEW OF ARBITRATION AWARDS. THE PREVAILING PARTY IN SUCH ARBITRATION, AS
DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS,
SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT FROM THE
OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS, EXPENSES AND ATTORNEY’S
FEES. HOWEVER, THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS UNIQUE TO
ARBITRATION SHALL IN ALL EVENTS BE PAID BY THE CORPORATION. JUDGMENT SHALL BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING,
EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY
PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW,
THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT
CONFIDENTIAL.

10
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



20.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any document related to the Award, the Plan or future awards that may
be granted under the Plan by electronic means, and Participant hereby consents
to receive such documents by electronic delivery.
21.    Remaining Terms. The remaining terms and conditions of this Award are
governed by the Plan, and this Award is also subject to all interpretations,
amendments, rules and regulations that may from time to time be adopted under
the Plan. The official prospectus summarizing the principal features of the Plan
and the restricted stock units issuable under the Plan is available for review
on the Corporation’s website at http://finbu.broadcom.com/stock/default.aspx. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall be controlling. In the event of any
conflict between the provisions of this Agreement and those of the Severance
Agreement, the provisions of the Severance Agreement shall be controlling.
Provisions of the Plan that confer discretionary authority on the Board or the
Plan Administrator do not (and shall not be deemed to) confer in Participant any
rights, except to the extent such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Plan Administrator
expressly conferred by appropriate action after the date hereof.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
BROADCOM CORPORATION
 
 
By:
 
Title:
 


PARTICIPANT
 
 
Signature:
 
Name:
 
Address:
 
 
 






11
2014.01.06

--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.Award shall mean the award of Restricted Stock Units made to the Participant
pursuant to the terms of this Agreement.
C.Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in Section
1 of the Agreement.
D.Board shall mean the Corporation’s Board of Directors.
E.Cause shall mean the Participant’s commission of any one or more of the
following acts: (i) willful damage to the property, business, business
relationships, reputation or goodwill of the Corporation or any Parent or
Subsidiary; (ii) commission of a felony or a misdemeanor involving moral
turpitude; (iii) theft, dishonesty, fraud or embezzlement; (iv) willful
violation of any rules or regulations of any governmental or regulatory body
that is or is reasonably expected to be injurious to the Corporation or any
Parent or Subsidiary; (v) the use of alcohol, narcotics or other controlled
substances to the extent that Participant is prevented from efficiently
performing services for the Corporation or any Parent or Subsidiary; (vi)
willful injury to any other employee of the Corporation or any Parent or
Subsidiary; (vii) willful injury to any person in the course of performance of
services for the Corporation or any Parent or Subsidiary; (viii) disclosure to a
competitor or other unauthorized persons of confidential or proprietary
information or secrets of the Corporation or any Parent or Subsidiary or any
other material breach of the provisions of the Confidentiality and Invention
Assignment Agreement between the Participant and the Corporation; (ix)
solicitation of business on behalf of a competitor or a potential competitor of
the Corporation or any Parent or Subsidiary; (x) harassment of any other
employee of the Corporation or any Parent or Subsidiary or the commission of any
act that otherwise creates an offensive work environment for other employees of
the Corporation or any Parent or Subsidiary; (xi) material breach of any of the
terms of or policies in the Corporation’s Code of Ethics and Corporate Conduct;
or (xii) failure for any reason within five (5) days after receipt by
Participant of written notice thereof from the Corporation, to correct, cease or
otherwise alter any insubordination, failure to comply with instructions,
neglect of the material duties to be performed by Participant or other act or
omission to act that in the opinion of the Corporation does or may adversely
affect the business or operations of the Corporation or any Parent or
Subsidiary.

A-1



--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



F.Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
(i)    a shareholder-approved merger, consolidation or other reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the outstanding securities of the successor corporation
are immediately after such transaction, beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
(ii)     a shareholder-approved sale, transfer or other disposition of all or
substantially all of Broadcom’s assets,
(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act, other than Broadcom or a person
that, prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, Broadcom,
becomes directly or indirectly (whether as a result of a single acquisition or
by reason of one or more acquisitions within the twelve (12)-month period ending
with the most recent acquisition) the beneficial owner (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of Broadcom’s securities (as measured in terms of
the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether the transaction or transactions involve a direct issuance
from Broadcom or the acquisition of outstanding securities held by one or more
of Broadcom’s existing shareholders, or
(iv)    a change in the composition of the Board over a period of twenty-four
(24) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination; provided, however, that solely for
purposes of determining whether a permissible Section 409A distribution can be
made under Section 6(d) in connection with such Change in Control event, the
period for measuring a change in the composition of the Board shall be limited
to a period of twelve (12) consecutive months or less;

A-2



--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



Provided, however, that if this Agreement is deemed to constitute a deferred
compensation arrangement for purposes of Code Section 409A, then for purposes of
any circumstances in which a Change in Control constitutes a payment or
settlement date with respect to the Restricted Stock Units subject hereto,
including without limitation, pursuant to Section 6(d) above, the foregoing
shall only constitute a Change in Control to the extent that such transaction(s)
also constitute a “change in control event” within the meaning of Code Section
409A.
G.Code shall mean the Internal Revenue Code of 1986, as amended.
H.Common Stock shall mean shares of the Corporation’s Class A common stock.
I.Corporation shall mean Broadcom Corporation, a California corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Broadcom Corporation that shall by appropriate action adopt the Plan.
J.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
K.Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
(i)    If the Common Stock is at the time traded on the Nasdaq Global Select
Market (or the Nasdaq Global Market), then the Fair Market Value shall be the
closing selling price per share of Common Stock at the close of regular trading
hours (i.e. before after-hours trading begins) on the Nasdaq Global Select
Market (or the Nasdaq Global Market) on the date in question, as such price is
reported by the Nasdaq Global Select Market (or the Nasdaq Global Market) either
as reported on the Nasdaq website (www.nasdaq.com), or otherwise. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
(ii)    If the Common Stock is at the time listed on any other Stock Exchange,
the then Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
the then Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

A-3



--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



L.        Family Members shall mean, with respect to the Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.
M.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.
N.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
O.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
P.    Plan shall mean the Corporation’s 2012 Stock Incentive Plan, as amended
and restated from time to time.
Q.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
R.    Reduction in Force shall mean the Corporation’s unilateral layoff of
Employees effected in connection with a restructuring, reorganization,
down-sizing or elimination of one or more business units, departments,
facilities or locations of the Corporation or any Parent or Subsidiary.
S.    Release shall mean the general waiver and release (in form satisfactory to
the Corporation) of all claims against the Corporation, its affiliates and
successors relating to or arising from the Participant’s period of Service with
the Corporation (or any Parent or Subsidiary) and/or the termination of that
Service relationship.
T.    Separation from Service shall mean a “separation from service” from the
Corporation (within the meaning of Section 409A of the Code).
U.    Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
adviso. Service (as defined herein) shall include continued employment or
service through any pre-termination notice period that is applicable to the
Participant serving in any of the foregoing capacities. For purposes of the
Award, the Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events: (i) the Participant no longer
performs services in any of the foregoing capacities for the

A-4



--------------------------------------------------------------------------------

EXHIBIT 10.22
CLIFF-YEAR VESTING
OFFICER SEVERANCE PROGRAM PARTICIPANT



Corporation or any Parent or Subsidiary, provided that, for the avoidance of
doubt, the performance of services shall include continued employment through
the period of time occurring during any pre-termination notice period that is
applicable to such Participant or (ii) the entity for which the Participant is
performing such services ceases to remain a Parent or Subsidiary of the
Corporation, even though the Participant may subsequently continue to perform
services for that entity.
V.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
W.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
X.    Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock to which the Participant becomes entitled under this Agreement
or any other consideration that becomes payable to Participant with respect to
those shares.
 
 

A-5

